                                        U. S. Department of Justice
                                        Robert J. Higdon, Jr.
                                        United States Attorney
                                        Eastern District of North Carolina

                                        United States Attorney’s Office         Telephone (919) 856-4530
                                        150 Fayetteville Street              Criminal FAX (919) 856-4487
                                        Suite 2100                              Civil FAX (919) 856-4821
                                        Raleigh, North Carolina 27601-1461        www.usdoj.gov/usao/nce


                             MEMORANDUM

DATE:       April 21, 2020

TO:         Clerk’s Office
            United States District Court
            Eastern District of North Carolina
            Raleigh, North Carolina

REPLY TO: ROBERT J. HIGDON, JR.,
          United States Attorney

ATTN OF:    Tamika Moses
            Special Assistant United States Attorney

SUBJECT: United States v. Leslie McCrae Dowless, Jr.
         No. 7:20-CR-53-BO – Southern Division



      Please issue a summons for the above-named defendant for his initial
appearance on May 11, 2020, at 9:30 am in Wilmington, North Carolina, Courtroom
160. The summons should be returnable before a United States Magistrate Judge.




CC:         United States Probation
            Raleigh, North Carolina

            United States Marshal Service
            Raleigh, North Carolina




        Case 7:20-cr-00053-BO Document 10 Filed 04/21/20 Page 1 of 1
